                Case 18-10601-MFW                Doc 1695          Filed 11/08/18       Page 1 of 5



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------- x

                                                               :          Chapter 11
THE WEINSTEIN COMPANY HOLDINGS                                 :
LLC, et al.,                                                   :          Case No. 18-10601 (MFW)
                                                               :
                                  Debtors.1                    :          (Jointly Administered)
                                                               :
                                                               :          Re: Docket Nos. 8, 846, 860, 1220, 1457, 1512 and
                                                               :          1665

-------------------------------------------------------------x

               SUPPLEMENTAL NOTICE OF FILING OF LIST OF ASSUMED
               CONTRACTS PURSUANT TO SALE ORDER [DOCKET NO. 846]

          PLEASE TAKE NOTICE THAT:

        1.     On March 20, 2018, The Weinstein Company Holdings LLC and its affiliated
debtors and debtors in possession (collectively, the “Debtors”), filed the Debtors’ Motion for
Entry of Orders (I)(A) Approving Bidding Procedures for Sale of Substantially All of the
Debtors’ Assets, (B) Approving Stalking Horse Bid Protections, (C) Scheduling Auction for, and
Hearing to Approve, Sale of Substantially all of the Debtors’ Assets, (D) Approving Form and
Manner of Notices of Sale, Auction and Sale Hearing, (E) Approving Assumption and
Assignment Procedures and (F) Granting Related Relief and (II)(A) Approving Sale of
Substantially all of the Debtors’ Assets Free and Clear of All Liens, Claims, Interests and
Encumbrances, (B) Approving Assumption and Assignment of Executory Contracts and
Unexpired Leases and (C) Granting Related Relief [Docket No. 8] (the “Motion”)2 with the
United States Bankruptcy Court for the District of Delaware (the “Court”) seeking, among other
things, approval of the Sale of the Purchased Assets to Lantern Entertainment LLC (the
“Purchaser”) pursuant to that certain Asset Purchase Agreement, dated as of March 19, 2018
(the “Initial APA”), by and among the Debtors and the Purchaser.

       2.      On May 8, 2018, the Court held a hearing (the “Sale Hearing”) to consider
approval of the Sale. At the conclusion of the Sale Hearing, the Court approved the Sale and, on

1
 The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). The
mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York
10013. Due to the large number of debtors in these cases, which are being jointly administered for procedural
purposes only, a complete list of the Debtors and the last four digits of their federal tax identification numbers is not
provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims and
noticing agent at http://dm.epiq11.com/twc.
2
  Capitalized terms used but not otherwise defined herein shall have the meanings given to them in the Motion or
the Sale Order (defined herein), as applicable.



#50813352 v1
               Case 18-10601-MFW            Doc 1695       Filed 11/08/18       Page 2 of 5



May 9, 2018, the Court entered the Order (I) Authorizing the Sale of All or Substantially All of
the Debtors’ Assets Free and Clear of All Liens, Claims, Interests, Encumbrances and Other
Interests, (II) Authorizing the Assumption and Assignment of Certain Executory Contracts and
Unexpired Leases in Connection Therewith, and (III) Granting Related Relief [Docket No. 846]
(the “Sale Order”), authorizing the Debtors to consummate the Sale to the Purchaser pursuant to
the terms of the Initial APA.

        3.    Pursuant to paragraph 29 of the Sale Order, on May 10, 2018, the Debtors filed
with the Court the Notice of Filing of Final List of Potentially Assumed Contracts and Leases
[Docket No. 860] (the “Contract Notice”). The Contract Notice (i) identified the potential
Assumed Contracts and Leases that may subject to assumption and assignment by the Debtors
and (ii) amended and superseded the respective Contracts Schedules attached to the Initial
Assumption Notice, the First Supplemental Notice and the Second Supplemental Notice.

       4.    On July 11, 2018, the Court entered the Order Approving Amendment to Asset
Purchase Agreement Entered into By and Between the Debtors and Lantern Entertainment LLC
[Docket No. 1220], which, among other things, authorized the Debtors to enter into the Second
Amendment to the Initial APA (as amended to date, the “Amended APA”) and consummate the
Sale to the Purchaser pursuant to the Amended APA. The closing of the transactions
contemplated by the Amended APA occurred on July 13, 2018 (the “Closing Date”) [Docket
No. 1247].

       5.     Pursuant to paragraph 32 of the Sale Order, on or after the Closing Date, the
Debtors must file with the Court a notice that identifies which potentially Assumed Contracts
and Leases are Assumed Contracts and the Cure Amount, if any (the “Assumed Contracts
Schedule”), which amount includes the Cure Amount listed on the Contract Notice (the
“Original Cure Amount”) plus any cure amounts that may have become due and payable from
the applicable Assumption Objection Date through and including the Closing Date (the
“Additional Cure Amount”).

       6.      In accordance with the Amended APA, on September 5, 2018, the Debtors filed
with the Court the Assumed Contracts Schedule [Docket No. 1457]. On September 20, 2018, the
Debtors filed with the Court an additional Assumed Contracts Schedule [Docket No. 1512]. On
November 5, 2018, the Debtors filed with the Court an additional Assumed Contracts Schedule
[Docket No. 1665].

       7.     As set forth in further detail on the schedule attached hereto as Exhibit A (the
“Supplemental Contracts Schedule”), (i) certain contracts are being added to the Assumed
Contracts Schedule (the “Supplemental Contracts”), (ii) certain contracts, which were
previously omitted from the Contract Notice (the “Previously Omitted Contracts”), are being
added to the Assumed Contracts Schedule (iii) certain contracts are being added to the Assumed
Contracts Schedule, pending resolution of certain litigation before the Court (the “Disputed
Talent Party Contracts”)3, (iv) certain contracts are being added to the Assumed Contracts
3
  The Purchaser filed a declaratory action against one talent counterparty, Bruce Cohen, on October 17, 2018,
seeking a determination that the contract between Cohen and The Weinstein Company is not executory and
therefore was already assigned to the Purchaser pursuant to Bankruptcy Code section 363. Complaint, Lantern
Entertainment LLC v. Bruce Cohen Prods. (In re The Weinstein Co. Holdings LLC), No. 18-50924 (MFW) (the

                                                    -2-
#50813352 v1
               Case 18-10601-MFW               Doc 1695         Filed 11/08/18        Page 3 of 5



Schedule, pending resolution of outstanding objections or litigation (the “Disputed Other
Contracts” and together with the Disputed Talent Party Contracts, the “Disputed Contracts”)4
and (v) certain Disputed Contracts (as defined in the Initial APA) are being deemed Excluded
Assets.

     8.   YOU ARE RECEIVING THIS NOTICE BECAUSE YOU MAY BE A
COUNTERPARTY TO A SUPPLEMENTAL CONTRACT, A PREVIOUSLY OMITTED
CONTRACT OR A DISPUTED CONTRACT. PLEASE NOTE THAT THE ASSUMED
CONTRACTS SCHEDULE IS NOT ATTACHED TO THE VERSION OF THIS NOTICE
THAT YOU MAY HAVE RECEIVED VIA FIRST CLASS MAIL BUT IS ATTACHED
TO THE VERSION OF THIS NOTICE THAT WAS PUBLICALLY FILED ON THE
COURT’S DOCKET.

      9.     You may review or obtain a copy of the Assumed Contracts Schedule or the
Supplemental Contracts Schedule by (a) visiting the Court’s website at
www.pacer.psc.uscourts.gov, (b) visiting the website of the Debtors’ claims and noticing agent,
Epiq Bankruptcy Solutions, LLC (“Epiq”), at http://dm.epiq11.com/twc, or (c) emailing Epiq at
twc@epiqglobal.com.

IF YOU HAVE ANY QUESTIONS REGARDING THE ASSUMED CONTRACTS
SCHEDULE OR THE SUPPLEMENTAL CONTRACTS SCHEDULE, INCLUDING
WHETHER YOUR CONTRACT OR LEASE IS ON SUCH SCHEDULES, PLEASE
CONTACT    COUNSEL     TO   THE   PURCHASER     VIA   EMAIL
(KEIDE@AKINGUMP.COM and EMCGRADY@AKINGUMP.COM).

        9.     To the extent a Counterparty to an Assumed Contract listed on the
 Assumed Contracts Schedule disagrees with such proposed Additional Cure Amount, such
 Counterparty must file an objection (each, a “Final Cure Objection”) with the Court and
 serve such objection upon the undersigned counsel to the Debtors and the Purchaser so as
 to be received by such parties by no later than November 26, 2018 at 4:00 p.m. (ET)
 (the “Final Cure Objection Deadline”).
        10.    To the extent a Counterparty to a Previously Omitted Contract listed on the
 Assumed Contracts Schedule disagrees with such proposed Cure Amount, such Counterparty
 must file an objection (each, a “Previously Omitted Contract Cure Objection”) with the
 Court and serve such objection upon the undersigned counsel to the Debtors and the Purchaser


“Cohen Dispute”). The Purchaser anticipates that the resolution of the Cohen Dispute will confirm the Purchaser’s
interest in the contract at issue in the Cohen Dispute, which involves a determination of the executory nature of the
contracts similar to the Disputed Talent Party Contracts. The Purchaser believes that the resolution of the Cohen
Dispute will inform the parties’ position in connection with the Disputed Talent Party Contracts without burdening
the Court with multiple litigations. The Purchaser reserves its right to assume the Disputed Talent Party Contracts in
the event the Purchaser does not already own the rights to the Disputed Talent Party Contracts.
4
  The Disputed Other Contracts are currently subject to pending litigation or objections before the Court. In the
event that the Purchaser prevails in connection with the pending litigation and/or the prosecution of pending
objections relevant to this contract list and subject to the resolution of any pending cure dispute, the Purchaser has
determined to assume the contracts listed herein. Given that the contracts on this list are the subject of pending
objections and/or litigation, all parties’ rights are reserved.

                                                         -3-
#50813352 v1
               Case 18-10601-MFW        Doc 1695     Filed 11/08/18     Page 4 of 5



 so as to be received by such parties by no later than December 4, 2018 at 4:00 p.m. (ET)
 (the “Previously Omitted Contract Cure Objection Deadline”).

        11.    All Final Cure Objections and Previously Omitted Contract Cure Objections
 must (a) be in writing, (b) comply with the Bankruptcy Code, Bankruptcy Rules and Local
 Rules, and (c) state, with specificity, the legal and factual bases thereof, including, if
 applicable in the case of a Final Cure Objection, the Additional Cure Amounts the
 Counterparty believes is required to cure defaults under the relevant Contract or Lease that
 arose between the applicable Assumption Objection Date and the Closing Date.

         12.      With respect to Disputed Contracts, all pending objections before the court and
 all rights are reserved as set forth in the pending objections. All objections and arguments will
 be heard in accordance with the pending court procedures.

 CONSEQUENCES OF FAILING TO TIMELY ASSERT A FINAL CURE OBJECTION
         OR A PREVIOUSLY OMITTED CONTRACT OBJECTION

      ANY COUNTERPARTY WHOSE CONTRACT OR LEASE IS IDENTIFIED ON
THE ASSUMED CONTRACTS SCHEDULE THAT FAILS TO FILE A FINAL CURE
OBJECTION OR A PREVIOUSLY OMITTED CONTRACT CURE OBJECTION BY THE
FINAL CURE OBJECTION DEADLINE OR THE PREVIOUSLY OMITTED CONTRACT
CURE OBJECTION DEADLINE, AS APPLICABLE, SHALL BE ESTOPPED FROM
ASSERTING OR CLAIMING ANY CURE AMOUNTS AGAINST THE DEBTORS OR THE
PURCHASER THAT ARE GREATER THAN THE CURE AMOUNT(S), IF ANY, SET
FORTH ON THE ASSUMED CONTRACTS SCHEDULE. THIS DEADLINE DOES NOT
APPLY TO DISPUTED CONTRACTS WHICH WILL BE RESOLVED IN ACCORDANCE
WITH THE HEARING SCHEDULE OF THE COURT FOR THEIR OBJECTION.

      NOTWITHSTANDING THE FOREGOING, SOLELY IN THE CASE OF A FINAL
CURE OBJECTION, STARTING ONE (1) BUSINESS DAY AFTER THE FINAL CURE
OBJECTION DEADLINE, THE DEBTORS MAY ASSUME ANY SUCH DISPUTED
CONTRACT AND ASSIGN SUCH DISPUTED CONTRACT TO THE PURCHASER
FREE AND CLEAR OF ALL CLAIMS IF, PRIOR TO SUCH ASSUMPTION AND
ASSIGNMENT, THE PURCHASER DEPOSITS INTO A SEGREGATED ACCOUNT CASH
EQUAL TO THE LESSER OF (I) THE CURE AMOUNT AND, IF APPLICABLE, ANY
ADDITIONAL CURE AMOUNT THAT THE COUNTERPARTY ASSERTS IS DUE AND
OWING AND (II) SUCH OTHER AMOUNT AS IS AGREED TO BETWEEN THE
PURCHASER AND SUCH COUNTERPARTY.




                                               -4-
#50813352 v1
               Case 18-10601-MFW   Doc 1695   Filed 11/08/18    Page 5 of 5



Dated: November 8, 2018                /s/ Evelyn J. Meltzer
                                      David B. Stratton (No. 960)
                                      Evelyn J. Meltzer (No. 4581)
                                      PEPPER HAMILTON LLP
                                      Hercules Plaza, Suite 5100
                                      1313 N. Market Street, P.O. Box 1709
                                      Wilmington, Delaware 19801
                                      Telephone: (302) 777-6500
                                      Facsimile: (302) 421-8390
                                      Email: stratton@pepperlaw.com
                                              fournierd@pepperlaw.com
                                              meltzere@pepperlaw.com

                                              and
                                      Michael S. Stamer (admitted pro hac vice)
                                      Abid Qureshi (admitted pro hac vice)
                                      Meredith A. Lahaie (admitted pro hac vice)
                                      AKIN GUMP STRAUSS HAUER & FELD LLP
                                      One Bryant Park
                                      Bank of America Tower
                                      New York, NY 10036
                                      Telephone: (212) 872-1000
                                      Facsimile: (212) 872-1002
                                      Email: mstamer@akingump.com
                                             aqureshi@akingump.com
                                             mlahaie@akingump.com


                                      Counsel for Lantern Entertainment LLC




                                        -5-
#50813352 v1
